DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/09/2021 has been entered. Claims 1-20 and 22 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 07/09/2021.
Claim Objections
Claim 3 is objected to because of the following informalities:  In claim 3, “in wireless network” should read “in a wireless network”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13, 16, and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Regarding claims 11 and 16, the Applicant’s specification does not appear to disclose a “function key of food preparation broadcast” or a “food preparation live television broadcast”. The Examiner notes that these terms have been used to replace “cuisine channel” which was rejected for indefiniteness under 35 U.S.C. 112(b) in the previous Non-Final Action. However, amendments to the claims to remove indefiniteness must still have support in the Specification. No mention is made of a broadcast or television in the Specification, and nothing in the Specification suggests that the user terminal device is capable of receiving and displaying broadcast television. Therefore, the claim amendments constitute new matter. 
Regarding claim 13, the Applicant’s specification does not appear to disclose the use of “health benefits” as digital recipe data. The Examiner notes that this term has been used to replace “recipe effect” which was rejected for indefiniteness under 35 U.S.C. 112(b) in the previous Non-Final Action. However, amendments to the claims to remove indefiniteness must still have support in the Specification. No mention is made of including health benefits or similar terms such as nutritional information in the digital recipe information as describe in the Specification, and nothing in the Specification suggests that the digital recipe data contains information on health benefits. Therefore, the claim amendments constitute new matter.
Regarding claim 18, the Applicant’s specification does not appear to disclose a “travel television broadcast”. The Examiner notes that this term has been used to replace “travel channel” which was rejected for indefiniteness under 35 U.S.C. 112(b) in the previous Non-Final Action. However, amendments to the claims to remove indefiniteness must still have support in the Specification. No mention is made of a broadcast or television in the Specification, and nothing in the Specification 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 11, 12, 16, and 19-20 recite the term “clicking”. The scope of this term is unclear since it is not clear if this term simply means “selecting”, or if the use of an input device such as a mouse is required, or if a physical button or switch is required to be clicked. 
Claims 2-20 are rejected as indefinite as a result of depending upon indefinite claim 1.
Claims 10-20 are rejected as indefinite as a result of depending upon indefinite claim 9.
Claims 12-15 are rejected as indefinite as a result of depending upon indefinite claim 11.
Claims 13-15 are rejected as indefinite as a result of depending upon indefinite claim 12.
Claims 17-18 are rejected as indefinite as a result of depending upon indefinite claim 16.
Claims 12-20 are rejected as indefinite as a result of depending upon indefinite claim 11.
Claims 17 and 18 are rejected as indefinite as a result of depending upon indefinite claim 16. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colston (US 20170289336 A1) in view of Hughes (Bosch Oven: How to connect to the Home Connect App) and Dunn (Samsung Smart Range Setup with SmartThings and Alexa).
Regarding claim 1, Colston teaches (Fig. 4 #601-605, Paragraph 0045,0046) a mobile computing device 601 (user terminal device) with a software application 602 including a user interface 603 that may include a first input field 604 that is configured to receive input indicating whether an electronically-controlled appliance (smart food preparation device) is permitted to communicate with one or more remote computing systems using the “Yes” button 605 (device connection key) and “No” button 606. Colston further teaches (Paragraph 0032) in one example embodiment, the electronically controlled appliance 115 is a grill or smoking appliance (i.e. configured to prepare food). Colston further teaches (Paragraph 0035) other electronically-controlled appliances 115 such as ovens, refrigerators, blenders, toasters, dishwashers, coffee machines, mixers, bread makers, washers and dryers or other appliances may also be controlled using the software application 106 in a manner that is the same as or similar to that used to control a grill or smoker. Colston further teaches (Paragraph 0069, Fig. 6 #610, 611A-C) the user interface 603 may also include a second input field 610 (food preparation control page) configured to receive input indicating that one or more specified functions (e.g. 611A, 611B, custom function 611C, etc.) are to be performed by the electronically- controlled appliance 115, wherein the functions may include temperature monitoring and control (i.e. one of the function buttons may be a parameter key for setting the food preparation parameter of temperature). 
Colston is silent on clicking the device connection key to open a food preparation control page. Colston is further silent on the food preparation control page having a switch control key and a mode key. Colston is further silent on clicking the mode key to set a food preparation mode. Colston is further silent on clicking the switch control key to start the smart food preparation device to prepare the food according to the food preparation mode and the food preparation parameters.
Hughes teaches (1:25-1:46, Figures 1-5) a method of connecting an oven (smart food preparation device) to a smart phone (user terminal) application, wherein a user taps a connect button (device connection key) that initiates a connection between the oven and the application, followed by the user tapping a continue button after completion of synchronization, which leads to menu (food preparation control page), i.e. clicking the connect button results in the menu (food preparation control page) opening. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston to incorporate the connection method of Hughes since both are directed to applications on mobile devices for controlling cooking appliances, since both teaches keys for connecting to a cooking appliance, since it is known in the art for a menu to open after clicking a connection button as shown by Hughes, and since opening the menu after connecting saves the user time and effort by avoiding unnecessary navigation to the control menu after connection.
Dunn teaches (0:09-0:22) an app for controlling a range. Dunn further teaches (2:54-3:30, Figure 1-3) a mode key and a start (switch control key) on a menu (food preparation control page) of the app, wherein the mode key is selected to set different cooking modes (baked potato, grilled chicken, etc.), and the start key is used start the range to perform the cooking process at selected mode and temperature (food preparation parameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston to incorporate the mode and start (switch control) keys of Dunn, since both are directed to controlling cooking devices with mobile devices, since both teach menus with control functions for the cooking device, since mode and start keys for applications controlling a cooking device are known in the art as shown by Dunn, since many users would desire the convenience of selecting a cooking mode which would allow them to cook a variety of dishes without having to personally adjust the cooking device settings for each dish, and since a start key would allow a user to activate a cooking device remotely, saving the inconvenience of having to go directly to the cooking device to activate it.
Regarding claim 2, Colston teaches (Paragraph 0067) a mobile computing device 601 such as a smart phone, tablet, laptop or wearable device may be configured to run software application 602.
Regarding claim 5, Colston teaches (Paragraph 0061) The user interface 118 allows functions of the electronically-controlled appliance 115 to be monitored by a user and/or controlled by a user. Colston further teaches (Paragraph 0069) functions in the input field 610 (food preparation control page) of user interface 603 may include temperature monitoring, which necessitates that the temperature (a food preparation parameter) be displayed.
Regarding claim 6, Colston is silent on the food preparation control page further having a first timer key and a second timer key, the first timer key being configured to set an hour portion of a food preparation time, and the second timer key being configured to set a minute portion of the food preparation time.
Dunn teaches (7:04-7:07; Fig. 1,2) the menu can be used to adjust the time; wherein plus and minus icons indicate that both the hour portion and minute portion can be adjusted. The plus and minus buttons above and below the hour setting may constitute the first timer key. The plus and minus buttons above and below the minute setting may constitute the second timer key. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston to incorporate the first and second timer keys of Dunn, since both are directed to methods of controlling a cooking device, since Colston teaches the use of function buttons to control functions of the cooking device, since buttons for setting the hour and minute portions of a food preparation time are known in the art as shown by Dunn, and since being able to set both minutes and hours allows a user the convenience of setting a precise time so as to prevent overcooking or undercooking of a food dish. 
Regarding claim 7, Colston is silent on the food preparation control page further having a time displaying area to display the food preparation time.
Dunn teaches (7:50-7:20, Figure 4) a page in an application for controlling a cooking appliance, wherein the cooking (preparation) time is displayed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston to incorporate the time display area of Dunn into the second input field (food preparation control page), since both are directed to methods of controlling a cooking device using a mobile device using software applications, since a software application would be capable of displaying time, since a time displaying area in an application for remotely controlling a cooking device is known in the art as shown by Dunn, and since a time displaying area on a mobile device would allow a user to know the cooking completion time when away from the cooking device which would save a user the hassle of having to be near the device to know when to turn it off.
Regarding claim 8, Colston teaches (Paragraph 0069) the functions may include temperature monitoring and control (i.e. one of the function buttons may be a parameter key for setting the food preparation parameter of temperature).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colston (US 20170289336 A1) in view of Hughes (Bosch Oven: How to connect to the Home Connect App) and Dunn (Samsung Smart Range Setup with SmartThings and Alexa), and further in view of Li (CN 103577914 A).
Colston as modified above is silent on the user terminal device having a plurality of smart food preparation device options, and the user terminal device adding the smart food preparation device option through scanning a barcode or searching in a wireless network.
Li teaches (Paragraph 0007) a management system for an intelligent conditioning kitchenware (smart food preparation device) with attached model information barcode, wherein a smart phone (user terminal device) uses paired bar code information to control the intelligent conditioning kitchenware. Li further teaches (Paragraph 0013) scanning the barcode of the equipment (smart food preparation device) with a smart phone, and performing pairing operations with the data management unit installed in the smart phone. Li further teaches (Paragraph 0026) a data management unit includes a model menu unit 322 (device options) wherein the model menu unit 322 includes 1, 2...N (plurality) model applicable information units 3221, and the plurality of model information units 3221 are approved by the manufacturer provided on the Internet platform, and then downloaded by the smart phone 30 and installed in the software program of the smart phone. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston to incorporate the teaching of Li, since both are directed to food preparation appliances connected to mobile devices, since it is known in the art to connect a mobile device to a food preparation appliance by scanning a barcode as shown by Li, since scanning a barcode to connect a device would a save user time by preventing the need for manual entry of information to connect devices, and since being able to add multiple food preparation devices would provide a user the convenience of being able to perform multiple different cooking operations using a single user terminal to control each one. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colston (US 20170289336 A1) in view of Hughes (Bosch Oven: How to connect to the Home Connect App), Dunn (Samsung Smart Range Setup with SmartThings and Alexa), and Li (CN 103577914 A), and further in view of Tech Terms (QR Code).
Colston as modified above is silent on the barcode being a quick response code (QR Code). Tech Terms teaches (Paragraph 1) a QR code (short for "quick response" code) is a type of barcode that can be scanned using a QR scanner or a smartphone with built-in camera.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston as modified above to incorporate the teaching of Tech Terms and make the barcode a quick response code since a QR code is capable of being used with a smart phone (mobile device/user terminal device), since a QR code can contain significantly more data than a one-dimensional UPC (traditional barcode) (Tech Terms, Paragraph 3), and since QR codes can be scanned from a screen (like a smartphone) unlike traditional UPC barcodes (Tech Terms, Paragraph 4) which would make a QR code more convenient for the many consumers who have smartphones. 
Claims 9, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colston (US 20170289336 A1) in view of Hughes (Bosch Oven: How to connect to the Home Connect App) and Dunn (Samsung Smart Range Setup with SmartThings and Alexa), and further in view of Mansberry (US 20070158335 A1).
	Regarding claim 9, Colston as modified above is silent on clicking the mode key to display a mode selection page and a function key of gourmet diary.
	Regarding claim 11, Colston as modified above is silent on a diary content page being displayed by clicking the function key of gourmet diary, and the diary content page including at least one of the following function keys: digital recipe, food preparation broadcast, smart food preparation device and create recipe.
	Dunn teaches (2:54-3:26; Figure 1,5) a menu (mode selection page) that pops up on a mobile device screen when a user clicks a mode key, where the menu has different mode options including oven function, healthy cook, baked potato, grilled chicken, etc. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston to incorporate the menu (mode selection page) of Dunn since both are directed to controlling cooking devices with mobile devices, since both teach menus with control functions for the cooking device, since a menu for selecting a cooking mode is known in the art as shown by Dunn, and since a separate page for selection of a cooking mode the food preparation control page from being cluttered with too many options that would make it difficult for a user to find and select the options they desire.
	Mansberry teaches (Paragraph 0407, Fig. 4 #424, Fig. 95 #3280) a main screen for a control interface of a cooking appliance with a “cook now favorites” icon 424 (function key of gourmet diary), which, when selected, results in the display of a favorites screen 3280. Mansberry further teaches (Paragraph 0408, Fig. 95 #3288) the favorites screen 3280 (diary content page) includes an “add a dish” icon 3288 (create recipe function key).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston to incorporate the “cook now favorites” icon (gourmet diary function key), the favorites screen (diary content page), and the “add a dish” icon (create recipe function key) of Mansberry, since both are directed to methods of controlling a cooking device using a graphically displayed user interface, since Colston teaches the use of multiple function keys, since a gourmet diary function key, a diary content page, and a create recipe function key are known in the art as shown by Mansberry, since the use of submenus would prevent clutter on the food preparation control page making the user interface easy to use for users, and since a create recipe function key would allow users to create their own recipes, giving a user the option to create a food dish not preprogrammed or otherwise available through the user interface. 
	Regarding claim 20, Colston as modified above is silent on a recipe creating page being displayed by clicking the function key of create recipe.
	Mansberry teaches (Paragraph 0417; Fig. 86 #3056) a template screen architecture 3056 (recipe creating page) corresponding to the add a dish feature of the instant invention. Mansberry further teaches (Paragraph 0417) the template scree architecture allows a user to input cooking time, cooking mode, and cooking temperature (i.e. create a recipe).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston to incorporate the template screen architecture (recipe creating page) of Mansberry since both are directed to methods of controlling a cooking device using a graphically displayed user interface, since Colston teaches the use of multiple function keys, since a recipe creating page is known in the art as shown by Mansberry, since the use of submenus would prevent clutter on the diary content page making the user interface easy to use for users, and since a recipe creating page would allow users to create their own recipes, giving a user the option to create a food dish not preprogrammed or otherwise available through the user interface.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colston (US 20170289336 A1) in view of Hughes (Bosch Oven: How to connect to the Home Connect App), Dunn (Samsung Smart Range Setup with SmartThings and Alexa), and Mansberry (US 20070158335 A1), and further in view of Minvielle (US 20150260699 A1). 
	Colston as modified above is silent on the mode selection page at least displaying one of the following food preparation modes: yogurt, smoldering, dry fried, dry roast, steam and instant.
	Minvielle teaches (Paragraph 0302; Fig. 16) a conditioning system (smart food preparation device) with a control screen (mode selection page) containing various options for different types of conditioning including steam, wherein the controls of the multi-conditioner conditioning system may be integrated wirelessly with a mobile device. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston as modified above to include the steam option of Minvielle in the mode selection page since both are directed to cooking appliances that may be controlled with a mobile device, since both teach a selection of cooking modes, since a steam preparation mode is known in the art as shown by Minvielle, and since many consumers would desire a steam option for a cooking device as steam cooking is well known in the art and can be used to produce a wide variety of dishes to suit a user’s preferences.
Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colston (US 20170289336 A1) in view of Hughes (Bosch Oven: How to connect to the Home Connect App), Dunn (Samsung Smart Range Setup with SmartThings and Alexa), and Mansberry (US 20070158335 A1), and further in view of Cote (US 20170231417 A1).
Regarding claim 12, Colston as modified above is silent on a plurality of digital recipe options being displayed by clicking the function key of digital recipe, and a digital recipe data being displayed after clicking one of the digital recipe options.
Cote teaches (Paragraph 0009, 0049, 0050; Fig. 1A #100, 104, 110, 112) a programmable control process for precision temperature cooking using a multitude of existing cooking devices, wherein an application homepage 100 has a recipes option 104 (function key) which, when selected, results in the display of recipes submenu 110 containing a recipe list 112 depicted with a plurality of recipes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston to incorporate the recipes option of Cote since both are directed to applications for devices for controlling cooking devices, since a recipe function key is known in the art as shown by Cote, and since a recipe selection option with provide a user the option to conveniently prepare a dish without having the researched the required process, saving time as a result.
Regarding claim 13, Colston as modified above is silent on the digital recipe data including recipe name, health benefits, and ingredient.
Cote teaches (Paragraph 0051; Fig. 1A #120, 121, 124-127) if a recipe from recipe list 112 is selected, recipes submenu 120 is displayed, which includes recipe name 121, ingredient list 124, manual preparation function 125 (food practice), where immersion liquid temperature selection 126 and protein temperature selection 127 may be set for manual operation (food practice), and textual notes 132 with useful information about recipe (recipe effect).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston to incorporate the recipes option of Cote since both are directed to applications for devices for controlling cooking devices, since digital recipe data including recipe name, recipe effect, ingredient and food practice is known in the art as shown by Cote, since information about the required ingredients for a dish would allow a user to purchase only the necessary and correct ingredients saving money, and since knowing the time for preparation of a food dish would allow a user to plan in advance when to start cooking so that a food dish would be completed at the user’s desired time. 
Regarding claim 15, Colston as modified above is silent on a generation manner of the digital recipe data being written by users, shared by others or downloaded online.
Cote teaches (Paragraph 0050, 0053, 0054; Fig. 1A #113; Fig. 1B #160, 164, 180, 181) a recipe add option 113, which displays features and options depicted in FIG. 1B including a created recipe submenu 160 with an add stage function 164 which results in add stage submenu 180 when selected, which allows the client user to divide the recipe/culinary process into a series of recipe or cooking stages, and by selecting stage name 181, the user may enter a name (digital recipe data) via a pop up keyboard by entering text (writing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston to incorporate the recipe data adding function of Cote, since both are directed to applications for devices for controlling cooking devices, since Colston teaches the use of multiple function keys in an application for controlling a cooking device, since it is known in the art for users to write digital recipe data as shown by Cote, since allowing user to write recipe data provides the user to option to prepare custom recipes not already included or otherwise accessible through the application, and since a food dish can have different names and a user would prefer to select a recipe with a name that is personally recognizable and familiar. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colston (US 20170289336 A1) in view of Hughes (Bosch Oven: How to connect to the Home Connect App), Dunn (Samsung Smart Range Setup with SmartThings and Alexa), Mansberry (US 20070158335 A1), and Cote (US 20170231417 A1), and further in view of Aboujassoum (US 20160081515 A1).
Regarding claim 13, Colston as modified above is silent on the digital recipe data including recipe name, health benefits, and ingredient.
Cote teaches (Paragraph 0051; Fig. 1A #120, 121, 124-127) if a recipe from recipe list 112 is selected, recipes submenu 120 is displayed, which includes recipe name 121 and ingredient list 124. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston to incorporate the recipes option of Cote since both are directed to applications for devices for controlling cooking devices, since digital recipe data including a recipe name and ingredients is known in the art as shown by Cote, since knowing the name of a recipe allows a user to quickly recognize if it is something they would like to eat, since information about the required ingredients for a dish would allow a user to purchase only the necessary and correct ingredients saving money, and since knowing the ingredients would allow a user to avoid preparing a dish containing ingredients they do not like or are allergic to.
Aboujassoum teaches (Paragraph 0029, 0041) a Smart Cooking System (SCS) for assistive interactions with an automated cooking devices can include at least one ACD 110, a controller application 120, a smart cooking platform 130, and a set of automated cooking recipes (ACRs) 140, wherein the controller application 120 is preferably an application operative on a personal computing device such as a phone, tablet, etc. Aboujassoum further teaches (Paragraph 0023, 0042, 0076; Fig. 33) the controller application 120 can include multiple control interfaces such as an ACD controller, a recipe instruction interface, a recipe store, a recipe creation tool, and/or any suitable type of interface, and nutritional information (health benefits) of a prepared recipe can be displayed to user, communicated to another service, or used in any suitable manner, wherein FIG. 33 is a screenshot representation of nutritional information.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston to incorporate the nutritional information for a recipe of Aboujassoum into the digital recipe data since both are directed to preparing food using mobile devices connected to a food preparation system, since providing nutritional information (health benefits) for a recipe to a user through an application is known in the art as shown by Aboujassoum, and since nutritional information would allow a  user to diet, avoid harmful substances, or incorporate necessary vitamins and nutrients into their food consumption without having to personally research the nutritional information of individual recipe ingredients. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colston (US 20170289336 A1) in view of Hughes (Bosch Oven: How to connect to the Home Connect App), Dunn (Samsung Smart Range Setup with SmartThings and Alexa), Mansberry (US 20070158335 A1), and Cote (US 20170231417 A1), and further in view of Chen (WO 2016138828 A1).
Regarding claim 14, Colston as modified above is silent on a function key of one-key chef being disposed in the digital recipe data to start the smart food preparation device.
Chen teaches (Page 2, lines 40-43) an intelligent cooking device, including: a cooking module, configured to set the device state of the intelligent cooking device for cooking according to the cooking parameters corresponding to the cooking conditions in the current cooking control instruction, wherein the cooking control instruction is parsed from the selected cloud recipe. Chen further teaches (Page 5, lines 181-183) a preset smart application (i.e. smart APP, Application) can be installed on a mobile device, so as to synchronize with the smart cooking device and perform remote control through the application. Chen further teaches (Page 20, lines 816-820) users can find cloud recipes on the mobile device APP, and the user can prepare the selected cloud recipe ingredients and perform the corresponding pre-processing operations, then trigger the APP to send a start instruction to the cloud server, such as triggering the sending of the start instruction through the "one-key start" function on the APP interface. 
While Chen does not specifically mention if the “one-key start” function is disposed in the digital recipe data, it would have been obvious to place the function there, as doing so would allow a user to start a cooking device immediately after reading a recipe, saving the time and inconvenience of having to navigate through a series of menus to find a start button. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston to incorporate the “one-key start” function of Chen since both are directed to applications for mobile devices for controlling a cooking device, since Colston teaches the use of multiple function keys in an application for controlling a cooking device, since a “one-key start” function is known in the art as shown by Chen, and since a “one-key start” function allows a user to start cooking in a timely manner without extra steps of performing any settings or key operations on the smart cooking device (Chen, Page 23, lines 921-923).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colston (US 20170289336 A1) in view of Hughes (Bosch Oven: How to connect to the Home Connect App), Dunn (Samsung Smart Range Setup with SmartThings and Alexa), and Mansberry (US 20070158335 A1), and further in view of Vengroff (US 20170238749 A1) and “Watch Cooking Channel Anywhere, Anytime” (Cooking Channel).
Regarding claim 16, Colston as modified above is silent on a plurality of food preparation live television broadcasts and a plurality of food preparation teaching videos being displayed by clicking the function key of food preparation broadcast.
Vengroff teaches (Paragraph 0057) a cooking system 10 includes a wireless device 14 (such as a mobile phone or tablet) that may execute an electronic cookbook 30, wherein an electronic cookbook may include video of techniques such as cutting, dicing, filleting, mixing, or stiffing techniques (food preparation teaching videos).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston as modified above to incorporate the videos of food preparation techniques as taught by Vengroff, since both are directed to methods of controlling cooking devices with mobile devices, since it is known in the art to include instructional videos in a mobile device for controlling a cooking device as shown by Vengroff, and since instructional cooking videos can clearly show how to perform a cooking step in ways that text and images along cannot convey (a video can show the motion of cutting, dicing, etc.). While Vengroff does not specifically teach a function key for accessing the video, it would have been obvious to access the videos with use of a function key, since Colston teaches the use of function keys and since accessing the videos separately from other functions of the application would be desirable so as to allow the user to view a video only when desired and to avoid videos taking up screen space on the application making it harder for a user to parse. 
 “Watch Cooking Channel…” teaches a cooking channel app for mobile devices with full episodes (videos) and live TV (food preparation live television broadcasts). While “Watch Cooking Channel…” is silent on providing a plurality of broadcasts, it would be obvious to one of ordinary skill in the art to provide multiple broadcasts so that consumers can switch to a television station that teaches cooking a food dish closer to their personal preferences or to keep learning about food preparation on a different station during commercial breaks on a first stations, or to search multiple stations for information about a specific dish they wish to prepare.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston to provide a live tv broadcast of food preparation in an application for a mobile device as taught by “Watch Cooking Channel…” since both are directed to using applications for mobile devices, since both teach using applications related to food preparation, since providing a live tv broadcast of food preparation in an application for a mobile device is known in the art as shown by “Watch Cooking Channel…”, and since instructional cooking videos can clearly show how to perform a cooking step in ways that text and images along cannot convey (a video can show the motion of cutting, dicing, etc.)
While “Watch Cooking Channel” does not specifically teach a function key for accessing the live TV, it would have been obvious to access the live TV with use of a function key, since Colston teaches the use of function keys and since accessing the live TV separately from other functions of the application would be desirable so as to allow the user to view live TV only when desired and to avoid videos taking up screen space on the application making it harder for a user to parse.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colston (US 20170289336 A1) in view of Hughes (Bosch Oven: How to connect to the Home Connect App), Dunn (Samsung Smart Range Setup with SmartThings and Alexa), Mansberry (US 20070158335 A1), Vengroff (US 20170238749 A1), and “Watch Cooking Channel Anywhere, Anytime” (Cooking Channel), and further in view of Kent (US 20120214416 A1).
Colston as modified above is silent on the food preparation teaching videos link to a specific restaurant website to book or order meals.
Kent teaches (Paragraph 0169) methods and apparatuses for communication between devices, wherein a pizza restaurant may provide their menu and a link to their mobile website that allows the customer to place orders over the internet through their mobile phone.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston to incorporate the link to a restaurant website of Kent such that a food preparation video as taught by modified Colston would link to a website for placing an order, since both teach the use of mobile devices, since it is known in the art for a user to order a meal on a restaurant website, and since a user may watch a food preparation video and determine that they are missing a necessary cooking ingredient or that a food preparation time is too long, prompting the user to order a meal from a website instead. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colston (US 20170289336 A1) in view of Hughes (Bosch Oven: How to connect to the Home Connect App), Dunn (Samsung Smart Range Setup with SmartThings and Alexa), Mansberry (US 20070158335 A1), Vengroff (US 20170238749 A1), and “Watch Cooking Channel Anywhere, Anytime” (Cooking Channel), and further in view of Apple (Travel Channel).
Colston as modified above is silent on the food preparation teaching videos linking to a travel television broadcast.
Apple teaches an application for a mobile device, wherein a travel channel may be streamed live (television broadcast) or episodes and seasons may be watched through the application.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston such that the food preparation teaching videos linked to a travel channel since Colston as modified teaches the use of an application capable of performing app functions, since it is known in the art to access a travel channel through an application on a mobile device as shown by Apple, since users of an application may see a preparation video for a food dish and would desire to learn the history or origin of the dish, where such information can be found on a travel channel, and since users of an application would desire to learn information about the country of origin of a food dish so that they might visit the country and eat the food in its place of origin. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colston (US 20170289336 A1) in view of Hughes (Bosch Oven: How to connect to the Home Connect App), Dunn (Samsung Smart Range Setup with SmartThings and Alexa), and Mansberry (US 20070158335 A1), and further in view of Li (CN 103577914 A).
Colston as modified above is silent on a brand and a model of the smart food preparation device being displayed by clicking the function key of smart food preparation device.
Li teaches (Paragraph 0021) a management system for intelligent conditioning kitchen utensils (smart food preparation devices) includes intelligent conditioning kitchen utensils 10 and attached model information barcode 11 and a smart phone 30 that can identify the model information barcode 11, wherein the model information barcode 11 includes the machine brand 111 and the machine model 113, i.e. the smartphone identifies the brand and model of the smart food preparation device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colston such the machine brand and model were accessible via a clicking a function key since Colston teaches various function keys on an application interface of a mobile device, since Li teaches acquiring brand and model information using a smartphone (mobile device), and since being able to access brand and model information remotely would be beneficial to a user of a smart food preparation device. For example, a user may wish to recommend that friend purchase the same type of food preparation device, but they may not have the device immediately available to determine the brand and model. In this situation, having a mobile device application with the information would alleviate the problem. Remotely determining brand and model information would similarly be useful if a user needs to contact a repairman to repair the device and needs to provide information about the device but does not have immediate access to it. 
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that the term “clicking” simply means “selecting”, the Examiner asserts that simply stating a preferred interpretation is not enough to overcome a 112(b) rejection. The Specification does not define “clicking” to mean “selecting” and no claim amendments have been made to clarify the meaning of “clicking” as claimed. Therefore, claims 1, 9, 11, 12, 16, and 19-20, which recite “clicking”, and all dependent claims are rejected under 35 U.S.C. 112(b) for being indefinite.
In response to the Applicant’s argument that (1) Dunn fails to disclose the features "(b)...the food preparation control page having a switch control key, a mode key and a parameter key" and "(c) clicking...the parameter key to set food preparation parameters" recited in the claim 1 of the present application, (2) Dunn's menu fails to teach that the switch control key, the mode key and the parameter key are disposed on a single food preparation control page, and (3) Dunn also fails to teach clicking a parameter key to set food preparation parameters, the Examiner points to the above rejection of claim 1 over Colston (US 20170289336 A1) in view of Hughes (Bosch Oven: How to connect to the Home Connect App) and Dunn (Samsung Smart Range Setup with SmartThings and Alexa). As shown above, Colston teaches (Paragraph 0069, Fig. 6 #610, 611A-C) the user interface 603 may also include a second input field 610 (food preparation control page) configured to receive input indicating that one or more specified functions (e.g. 611A, 611B, custom function 611C, etc.) are to be performed by the electronically- controlled appliance 115, wherein the functions may include temperature monitoring and control (i.e. one of the function buttons may be a parameter key for setting the food preparation parameter of temperature). Thus, Colston teaches a food preparation control page with a parameter key, while Dunn is used to teach (2:54-3:30, Figure 1-3) a mode key and a start (switch control key) on a menu (food preparation control page) of an app. While neither reference discloses all three keys on the same application page, placing all three keys on the same menu would be obvious to one of ordinary skill art since both are directed to methods of using applications on mobile devices to control a remote cooking appliance, since many users would desire the convenience of selecting a cooking mode which would allow them to cook a variety of dishes without having to personally adjust the cooking device settings for each dish, and since a start key would allow a user to activate a cooking device remotely, saving the inconvenience of having to go directly to the cooking device to activate it. In addition, the particular configuration of keys in the application menu would have been used during the course of normal experimentation and optimization procedures based upon factors such as screen size, text size, frequency of use of each option, user preference, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed menu arrangement that would render it non-obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792